    Case 6:19-cv-00348-ADA-JCM Document 16 Filed 02/12/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION



DORA VALLES, EDWENIA SADLER,
MARCUS FALCO, ERICA LEIBENSPERGER,
and JAMES FINLEY,

                  Plaintiffs,                              Case No. 6:19-cv-00348-ADA-JCM
      v.

I.C. SYSTEM, INC.,

                   Defendant.



     STIPULATION TO DISMISS PLAINTIFFS EDWENIA SADLER, MARCUS
              FALCO AND JAMES FINLEY WITH PREJUDICE

     Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), the parties hereby stipulate that all claims

 of Edwenia Sadler, Macus Falco and James Finley shall be dismissed with prejudice. Each

 party shall bear its own costs and attorneys’s fee.




                                [SIGNATURE BLOCKS ON NEXT PAGE]
Case 6:19-cv-00348-ADA-JCM Document 16 Filed 02/12/20 Page 2 of 3




Respectfully submitted,            Respectfully submitted,
HUGHES ELLZEY, LLP                 MALONE FROST MARTIN PLLC

/s/Jarrett L. Ellzey               /s/ Robbie Malone
Jarrett L. Ellzey                  ROBBIE MALONE
Texas State Bar No. 24040864       Texas State Bar No. 12876450
jarrett@hughesellzey.com           Email: rmalone@mamlaw.com
W. Craft Hughes                    EUGENE XERXES MARTIN, IV
Texas State Bar No. 24046123       Texas State Bar No. 24078928
craft@hughesellzey.com             Email: xmartin@mamlaw.com
1105 Milford Street                JACOB MICHAEL BACH
Houston, Texas 77006
                                   Texas State Bar No. 24100919
TEL: (713) 322-6387
                                   Email: jbach@mamlaw.com
FAX: (888) 995-3335
                                   MALONE FROST MARTIN PLLC
ATTORNEYS FOR PLAINTIFFS           Northpark Central, Suite 1850
                                   8750 North Central Expressway
                                   Dallas, Texas 75231
                                   TEL: (214) 346-2630
                                   FAX: (214) 346-2631

                                   COUNSEL FOR DEFENDANT
     Case 6:19-cv-00348-ADA-JCM Document 16 Filed 02/12/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I certify a copy of the foregoing document was filed in accordance with the
protocols for e-filing in the United States District Court for the Western District of
Texas on February 12, 2020 and served on all counsel of record who have appeared and
consented to electronic notification via CM/ECF.


                                               /s/Jarrett L. Ellzey
                                               Jarrett L. Ellzey
